ZACHARY, Judge.
On 19 June 2015, defendant Edward Keith Suggs was convicted by a jury of three counts of possession with intent to sell and deliver marijuana, three counts of sale and delivery of marijuana, and two counts of felony possession of marijuana. Defendant then pleaded guilty to having attained habitual felon status. The trial court sentenced defendant to two consecutive terms of 55 to 78 months of imprisonment, and to a third, concurrent term of 55 to 78 months of imprisonment. Defendant gave notice of appeal.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous.
NO ERROR.
Chief Judge McGEE and Judge McCULLOUGH concur.
Report per Rule 30(e).